                                                                                            JS-6
                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                         UNITED STATES DISTRICT COURT
                   9                    CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11   BERNARD ALLEN,                          Case No. CV 18-5905-GW-JEMx
                  12            Plaintiff,                     ORDER DISMISSING CASE WITH
                                                               PREJUDICE
                  13       v.
                                                               [Concurrently filed with Stipulation]
                  14
                       INC RESEARCH,                           Complaint Filed: May 16, 2018
                  15                                           Trial Date:       None
                                Defendant.                     District Judge: Hon. George H. Wu
                  16                                                             Courtroom 9D, First St.
                                                               Magistrate Judge: Hon. John E. McDermott
                  17                                                             Courtroom 640, Roybal
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                               Case No. CV 18-5905-GW-JEMx
Proposed Order
Dismissing Case                        [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
                   1         Pursuant to the parties’ Joint Stipulation to Dismiss Case With Prejudice, and
                   2   further pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby
                   3   dismisses this action with prejudice.
                   4

                   5         IT IS SO ORDERED.
                   6
                       Dated: May 15, 2019
                   7

                   8                                            ____________________________________________
                                                                HON. GEORGE H. WU, U.S. District Judge
                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                    1                Case No. CV 18-5905-GW-JEMx
Proposed Order
Dismissing Case
                                             [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
